Citation Nr: 0103366	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD)

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical treatment by the 
Department of Veterans Affairs in July 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1968.  He served in Vietnam from February through 
May 1967.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1997, on appeal from rating decisions of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon the Board's last review, service 
connection for a dermatological condition and for the 
residuals of a claimed shell fragment wound with facial scars 
was denied.  At the time, the Board remanded the appellant's 
claim of service connection for PTSD.  The appellant's claim 
for benefits under 38 U.S.C.A § 1151 was received in December 
1997.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Having reviewed the record in light of the provisions of the 
VCAA, the Board is of the opinion that the appellant's PTSD 
claim is ready for appellate review.  However, the 
appellant's claim for compensation benefits under the 
provisions of 38 U.S.C.A § 1151 will be remanded for further 
development. 
The Board further observes that in a January 2000 VA medical 
record, a medical care provider opined that the appellant was 
"unemployable."  The matters of the appellant's potential 
entitlement to a total disability evaluation based upon 
individual unemployability and potential entitlement to non-
service-connected pension benefits are therefore referred to 
the RO for appropriate action.

 
FINDINGS OF FACT

1. The appellant is a veteran of combat, who has been 
diagnosed to have PTSD and late onset dysthymia.

2. The appellant's account of a claimed in-service stressor 
is presumed credible.   


CONCLUSION OF LAW

PTSD with dysthymia was incurred in or as a result of the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for PTSD

The appellant argues that he has PTSD, and that he developed 
the disorder as a result of occurrences he had while 
stationed in Vietnam.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also discuss all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law, and proceed to its 
analysis of the appellant's claim.  

Factual Background

The appellant's service personnel record reveals that he was 
in Vietnam from February 22, 1967 through May 26, 1967.  
Shortly after his arrival, he was assigned to Headquarters 
Battery, 1/30th Field Artillery Battalion.  Although his 
record of assignments do not reflect a subsequent assignment 
to a line battery, also contained in his service personnel 
records is a March 1967 promotion order reflecting that the 
appellant was then assigned to Battery C, 1/30th Field 
Artillery Battalion.  His service records also indicate that 
the appellant's sole military occupational specialty was that 
of an artillery crewmember, and that while in Vietnam, he was 
solely assigned to that position.  

The appellant's service medical records indicate that in May 
1967, he complained of hearing loss.  It was specifically 
noted that the appellant gave a history of having been 
exposed to a muzzle blast from a 175 millimeter cannon.  
During in-service treatment for a fever of undetermined 
origin in January 1968, the appellant reported that in April 
1967, he had also sustained hearing trauma from a grenade 
explosion.  The appellant reiterated this report during 
treatment for a complaint of hearing loss in September 1968.  

The appellant first sought service connection for PTSD by 
statement received in October 1993.  VA treatment records 
were obtained reflecting that the appellant was treated for 
"PTSD symptoms" in December 1992 and March 1993.  In a May 
1994 chronological note of medical care, an examiner noted as 
objective data that the appellant had experienced depression 
since he was in Vietnam, as well as "survivor's guilt."  In 
June 1995, a VA physician annotated a mental hygiene clinic 
treatment note by recording "PTSD," "nightmares," 
"survivor guilt," and "not able to make friends."  A 
diagnostic assessment of PTSD and dysthymic disorder was 
rendered.  An April 1996 VA examiner noted the veteran's 
report of having been in psychiatric care for 25 years.  The 
veteran reported that he volunteered for service in Vietnam, 
and he served in a combat zone.  The examiner's impression 
was late onset dysthymia.  The appellant was also treated by 
a VA facility in August 1996 for PTSD.       	 

In June 1995, the appellant testified at a personal hearing 
at the RO.  In substance, he stated that in April 1967, he 
was washing laundry when a hand grenade was tossed into the 
facility.  The appellant stated that when he saw the 
explosive enter the room, he noted that the triggering pin 
had been removed.  He then sheltered himself behind a large 
bowl-like implement used to heat water for the laundry.  He 
reported that one of the women who was standing in the 
laundry facility died in the explosion.  

The appellant reiterated this essential account in personal 
hearings conducted in December 1996 and December 1998, as 
well as in a November 2000 Video Conference hearing.  

Applicable Law

 In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991). The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 
3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychiatric 
disability was incurred in service, or was manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (2000). Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).  The determination as to whether 
the veteran "engaged in combat with the enemy" is made by 
considering military citations that expressly denote as much 
and/or other service department or lay evidence that is 
credible. See Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. 3.102, 4.3. 
In Gilbert, supra, it was held that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As is noted above, the Board must first determine if the 
appellant is a veteran of combat, and therefore entitled to 
the evidentiary presumption under 38 U.S.C.A 
§ 1154(b).  Having carefully considered all of the evidence 
of record, the Board is of the opinion that the evidence is 
in relative equipoise as to this issue, and will therefore 
find the appellant is a combat veteran.  

The appellant's service personnel record clearly reflects 
that his sole military occupational specialty during the 
course of his Vietnam tenure was that of "cannoneer."  
Although the appellant's record of service assignments 
indicates that he was only assigned to a headquarters unit, 
this factor is not necessarily determinative of combat 
status.  Additionally, the appellant has reported that he was 
transferred at least once during his Vietnam duty.  As noted 
above, of record is a promotion order indicating that the 
appellant was advanced in rank while a member of a line unit, 
shortly after his arrival in Vietnam.  

In short, the appellant served in a combat military 
occupational specialty in a combat unit.  Examining the 
appellant's report of his claimed stressors, the appellant 
reported that he was present during a grenade attack in a 
laundry.  A service department medical report indicates that 
the appellant reported in September 1968, during the course 
of medical diagnosis and treatment for hearing loss, that he 
had sustained acoustic injury from a grenade explosion.  

The provisions of 38 U.S.C.A § 1154(b) mandate that judgment 
be made of whether the combat veteran's lay or other evidence 
be "consistent with the circumstances, conditions, or 
hardships of such service."  In this regard, the 
circumstances of the appellant's in-service report of 
acoustic trauma is consistent with his military service.  The 
fact that the appellant reported to military medical 
examiners that he had been so exposed to the grenade attack 
at the time of medical diagnosis and treatment lends further 
credence to his report.

Remaining is the question of whether the appellant has been 
diagnosed to have PTSD.  The Board observes in this regard 
that during the pendency of this matter, the provisions of 
applicable regulation were changed, deleting the requirement 
that a "clear" diagnosis of the disorder be rendered in 
order for a grant of service connection to be appropriate.  
Compare 38 C.F.R. § 3.304(f) (1998) and 38 C.F.R. § 3.304(f) 
(2000).  In this matter, numerous treatment records indicate 
that the appellant has been diagnosed to have PTSD with 
dysthymia by medical care providers in the context of regular 
treatment.

Given these matters of record, the Board is of the opinion 
that a state of relative balance has been reached between the 
evidence for and against the claim, and the Board will grant 
the benefit sought.  Alemany, supra.  


ORDER

Service connection is granted for PTSD with dysthymia.


REMAND

Compensation Benefits under the Provisions of 38 U.S.C.A § 
1151

Factual Background

By application received in December 1997, the appellant 
requested compensation benefits under the provisions of 38 
U.S.C.A § 1151 for the results of a July 1994 circumcision 
conducted at the VA Medical Center (VAMC) in Reno, Nevada.  

The record contains a July 14, 1994 operative report 
indicating that the appellant then underwent the procedure 
with no complications encountered.  Various post-operative VA 
medical treatment records have been associated with the 
appellant's claims folder.  These reflect that shortly after 
the procedure, the appellant regularly contacted the VAMC 
with various complaints relative to the post-operative 
course.  In a July 20, 1994 entry, the appellant was reported 
to have complained that his suture had come undone.  In March 
1995, the appellant was reporting pain, difficulty urinating, 
and dysfunction in his sex life.  The record further reflects 
that the appellant reiterated these complaints thereafter, 
and periodically reported bleeding of the surgical site.      

The appellant underwent a VA physical examination in March 
1998, conducted by a doctor.  In substance, the physician 
reported that the appellant had a urethral deformity with a 
fistula and bifid urinary stream.  

In April 1999, the RO determined that additional inquiry of 
the examining physician was necessary.  In a June 1999 
statement, a nurse, reported that the aforementioned 
physician was out of the country and was therefore unable to 
examine the appellant's claims folder.  However, the nurse 
reported that she had discussed the appellant's case with the 
physician.  She stated that in the physician's opinion, the 
appellant's "bifid stream was clearly a result of the 
circumcision." 

In November 2000, the appellant testified before the 
undersigned Board member, and reiterated his report. 

Reasons for Remand

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for additional disability, in 
the same manner as if the additional disability was service 
connected, if the disability was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished by 
VA, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault; or was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Prior to the December 1997 receipt of the appellant's claim, 
VA regulations were published in March 1995.  Under 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment. 
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  As noted, the 
appellant's claim was filed in December 1997.

Having considered the evidence of record in light of the 
applicable law, the Board has determined that additional 
inquiry must be conducted.  Accordingly, the claim is 
REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
any of the claimed residuals of the July 
1997 circumcision that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After receipt of the information 
requested in paragraph 1, the RO should 
cause the appellant's claims folder to be 
returned to the physician who conducted 
the March 1998 VA examination, if he is 
available.  If he is not available, the 
RO should submit the file to a similarly 
qualified physician, who must review the 
file and a copy of this remand and 
acknowledge receipt and review of the 
materials in any report generated as a 
result of this remand.  Any examinations 
deemed required by the RO or the 
reviewing physician must be conducted in 
order to respond to the inquiries below.  
The examining physician must opine as to 
the following questions:

a.  Does the appellant have any 
additional disability as a result of 
the July 1994 VA circumcision, and 
if so, is it the product of any 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of any VA treatment?  If so, 
what are the additional 
disabilities?

b.  If any additional disability 
resulting from the July 1994 VA 
procedure because of any 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault is found, 
was such additional disability 
reasonably foreseeable?

3.  The RO should take such development 
or review action as it deems proper with 
respect to the claim.  If any such action 
does not resolve the claim, and the RO 
chooses to take no additional development 
action beyond that directed in this 
remand, the RO shall issue the appellant 
a Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. 


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

The appellant is advised that no action is required of him 
until further notice. However, the appellant is advised that 
the duty to assist is not a unilateral obligation on VA, and 
an appellant wishing assistance in the development of his 
claim cannot passively wait for it in circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), see Gregory v. Brown, 8 Vet. App. 563, 571 
(1996); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). 

Accordingly, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as are directed in 
this remand are necessary for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
reporting for any scheduled examinations, as well as any 
other development of the claim requested by the RO, is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for the examination 
without good cause may result in the claim being considered 
on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


